STONE, C. J.
— There is clearly no error in this record. It is fully proved that the declarations of the deceased, offered and given in evidence, were made under a sense of impending death. The ease is brought directly within the rule. — Kilgore v. The State, 74 Ala. 1.
Nor was the unsworn confession by another, that he had committed the crime, competent evidence for the accused. It was but hearsay. — Snow v. The State, 58 Ala. 372.
The charge given and excepted to, was free from error. Banks v. State, 72 Ala. 522.
No question of venue was raised in the court below, nor is such question presented by any ruling of the court. — Hubbard v. The State, 72 Ala. 164.
There is no error in the record, and the judgment of the City Court must be affirmed.
The day appointed for the prisoner’s execution having passed, it is ordered, that the sentence pronounced by the City Court be executed, in the jail-yard of Montgomery county, Alabama, between the hours of 10 o’clock a. m. and 2 o’clock p. m., on the thirteenth day of March next; and the sheriff of Montgomery county aforesaid is charged with the execution of this sentence, in the manner prescribed by law.